The opinion of the court was delivered, May 15th 1866, by
Strong, J.
The defendants claim title to the land in contro*228versy under an Orphans’ Court sale for the payment of the debts of Abraham Worman, Sr., deceased. The sale was ordered on the 21st of September 1848, regularly made and confirmed on the 15th of January 1849, and in the next following May a deed was made to the purchaser by the administrator of the decedent.
It is conceded that the decedent died seised of this land, that the debts, to enable the payment of which the sale was ordered, were liens at the time of the order, and that the order itself was formally executed. But the plaintiffs insist that the Orphans’ Court had no authority to order a sale, because there had been a prior adjudication in .partition of the land to Abraham Worman, Jr., a son and one of the heirs of the decedent, to whose title they have succeeded. Abraham Worman, Sr., died intestate, in August 1846, seised of the land in controversy, but considerably indebted, and without personal property to pay his debts. He left no widow, but he left two children and grandchildren, the children of a deceased child.
On the 5th January 1847, Abraham Worman, Jr., the son, presented to the Orphans’ Court a petition for partition-of the real estate, and an inquisition was awarded. A valuation was duly made, and on the 2d day of September 1847, the petitioner accepted the lands at the valuation, and they were adjudged to him by the court.
This adjudication, it is argued, established finally, that the lands belonged to Abraham Worman, the son; that they were no longer assets under the control of the personal representative of the decedent for the payment of debts ; and, therefore, that the jurisdiction of the Orphans’. Court to order a sale at the instance of the administrator had terminated. Certainly this is a novel position. If it be well taken, our Acts of Assembly respecting the settlement of decedents’ estates are strangely confused and inefficient. Then it is in the power of heirs to deprive creditors of a decedent of the right to an Orphans’ Court sale of his lands, and even to take the administration of his estate out of the hands of his personal representative, though under the intestate laws heirs take only that which shall not have been sold, and which remains after the payment of all just debts and legal charges. Such is not the law. The plaintiffs mistake the nature and effect of the decree in partition. Its office is not to transfer the title of lands from the decedent to his heir, to whom the land may have been allotted by the inquest, or who may have elected to take at the valuation. It operates only upon the parties to it, who are the heirs. The creditors are no parties. As to them it is “ res inter alios acta.” The object of the partition is to divide what descends to the heirs. It may be an equitable interest, there being an outstanding legal estate. It may be a defeasible estate. Whatever it is, the final adjudication *229amounts to no more than, that as against the other parties, he to whom the land has been adjudged shall hold it in severalty. As heirs they are estopped from denying his sole ownership. Thus, in the Act of March 29th 1862, the judgment which the Orphans’ Court is empowered to give is, “ that the partition thereby made be firm and stable for ever.” And in the 37th section it is enacted: “ that the persons to whom or for whose use payment or satisfaction shall be so made, in any of the cases aforesaid, for their respective parts or shares of such real estate, shall be for ever barred of all right or title to the same.”
It is the right of the parties to the partition that is the subject of adjudication. Orphans’ Court decrees are doubtless conclusive. They cannot be impeached collaterally. But like all other judgments they are conclusive only of the thing adjudicated. Nothing in our Acts of Assembly, or in any decision of this court, justifies the assertion that a decree in partition assures to the acceptant anything more than the title of his co-heirs, whatever that may have been. It may be, as was said in Merklein v. Trapnell, 10 Casey 46, that the decree is “ a mode of conferring title;” but it is the title of the heirs which is conferred, that which was said in Horner & Roberts v. Hasbrouck, 5 Wright 169, to be “ a contingent interest defeasible on behalf of creditors.”
Without, however, multiplying words, it will be seen that in our opinion, the plaintiffs ascribe undue effect to the proceedings in partition ; that they were not at all inconsistent with the subsequent order of sale, and that the title acquired under that order must prevail. The jurisdiction of the Orphans’ Court over the settlement of a decedent’s estate, is not to be ousted or diminished by partition between the heirs. The plaintiffs themselves concede that the lien of the debts remained upon the land notwithstanding the adjudication of it to Abraham Woman, Jr., and that the decree cannot be attacked collaterally. But would not a sale under an execution for the debts of the decedent, as effectually destroy the ownership of Abraham Worman, Jr., as would an order of sale by the Orphans’ Court ? If the one impeaches the decree in partition, does not the other ? If so, the argument of the plaintiffs must go to the length of asserting, that a decree in partition bars creditors from any resort to lands of a decedent divided among his heirs by Orphans’ Court partition.
This absurdity results from losing sight of the nature and subject of the Orphans’ Court decree.
The judgment is afiirmed.